Citation Nr: 0605452	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  99-10 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a fracture of the right distal fibula from 
June 11, 2005.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a fracture of the right distal fibula prior 
to June 11, 2005.

3.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

4.  Entitlement to an initial compensable rating for a 
bilateral hearing loss disability.

5.  Entitlement to service connection for left foot 
disability.

6.  Entitlement to service connection for left ankle 
disability.  

7.  Entitlement to service connection for headaches.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 1998 rating decision rendered by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

At his June 16, 2005, VA examination, the veteran appears to 
raise the issue of entitlement to service connection for 
residuals of a right foot injury to included pes planus.  
This matter is referred to the RO for further action, if 
necessary.  

With regard to the claim for the assignment of an initial 
rating in excess of 10 percent for bilateral tinnitus, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Smith v. Nicholson, No. 01-623 (U.S. 
Vet. App. April 5, 2005), that reversed a decision of the 
Board which concluded that no more than a single 10 percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  As the veteran's current claim falls under the 
umbrella of section (1) above, in compliance with the stay 
that has been imposed, the Board will not further address 
this issue pending the issuance of a final decision in the 
Smith case.


FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the right distal 
fibula were manifested by no more than moderate limitation of 
motion of the right ankle prior to June 11, 2005, and marked 
limitation of motion of the right ankle from June 11, 2005.  

2.  There is no malunion of the right fibula.

3.  Throughout the initial evaluation period, the veteran has 
had level I hearing loss in both ears.  

4.  A chronic left foot or ankle disorder was not present in 
service or until years thereafter, and no current disability 
of the left foot or ankle is etiologically related to 
service.

5.  Chronic headaches were not present in service or until 
years thereafter, and no current headache disability is 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  The residuals of a fracture of the right distal fibula do 
not warrant more than a 10 percent evaluation prior to June 
11, 2005, or a 20 percent evaluation from June 11, 2005.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5270, 5271 (2005).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
6100 (2005).

3.  Left foot disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).  

4.  Left ankle disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).

5.  Headaches were not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The veteran's claims were received and initially adjudicated 
prior to the enactment of the VCAA.  The record reflects that 
through letters dated in July 2001, November 2004, and May 
2005, the veteran was provided the required notice.  Although 
the originating agency has not specifically requested the 
veteran to submit all pertinent evidence in his possession, 
it has informed him of the evidence that would be pertinent 
and requested him to submit such evidence.  After notice was 
provided, the veteran was provided ample time to submit or 
identify pertinent evidence.  

The record also reflects that VA assisted the veteran by 
obtaining available service medical records and post-service 
treatment records.  In addition, he has been afforded 
appropriate examinations.  Neither the veteran nor his 
representative has identified any available, outstanding 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such available evidence.  In 
sum, the Board is satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.  

Following provision of the required notice and completion of 
all indicated development of the record, the originating 
agency readjudicated the veteran's claims.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
either claim would have been different had complete VCAA 
notice been provided at an earlier time.  Therefore, the 
Board is satisfied that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims. 


Initial Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In every instance in which the Rating Schedule does not 
provide for a noncompensable evaluation under a particular 
Diagnostic Code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  


Residuals of a Fracture of the Right Distal Fibula

The veteran's service medical records show that a 60 pound 
box of ammunition fell onto his right foot in February 1982.  
He sought treatment two weeks following the injury with 
complaints of right foot pain.  On examination, his right 
foot had normal range of motion and color with pain.  X-rays 
revealed no significant abnormalities.  Subsequent treatment 
records in April 1983 show that the veteran developed 
tenderness in his right ankle after injuring his ankle 
playing basketball.  X-rays revealed a probable old fracture 
of the distal fibula.  The assessment was right ankle sprain. 

By rating decision in May 1998, service connection for 
residuals of a right distal fibula fracture was granted with 
a noncompensable evaluation effective from November 9, 1997.  
This disability evaluation was subsequently increased to 10 
percent, effective from November 9, 1997; and 20 percent, 
effective from June 11, 2005.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II.  

A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

A 20 percent evaluation is warranted for ankylosis of an 
ankle in plantar flexion less than 30 percent.  A 30 percent 
disability evaluation is warranted with ankylosis of an ankle 
in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.

In addition, malunion of the tibia or fibula with moderate 
knee or ankle disability warrants a 20 percent evaluation, 
whereas a 30 percent evaluation is warranted if the knee or 
ankle disability is marked.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.

Throughout the initial evaluation period, the veteran has 
complained of pain, tenderness, and limitation of motion of 
his right ankle.

After a review of the evidence, the Board finds that the 
evidence for the period prior to June 11, 2005, shows that he 
veteran's service-connected right ankle disability resulted 
in no more than moderate limitation of motion.  VA 
examination in December 1997 revealed range of motion to 35 
degrees of plantar flexion and 20 degrees of dorsiflexion.  
During examination in July 1999, despite pain with motion, 
the veteran was noted to have normal range of right ankle 
extension, flexion, adduction, and abduction.  Examination in 
September 2000 revealed 10 degrees of eversion and 30 degrees 
of inversion, flexion, and extension.  In January 2003, the 
veteran was noted to have dorsiflexion of the right ankle to 
20 degrees and plantar flexion to 45 degrees with pain on the 
front of the ankle and tenderness of the distal fibular 
shaft.  

The Board has considered the veteran's complaints of right 
ankle pain and swelling.  However, despite tenderness in July 
1999, there was no edema or atrophy of the muscles of the 
right leg and X-rays showed no fracture, dislocation, or soft 
tissue abnormality.  Similarly, subsequent private medical 
treatment records from October to November 1999 note that X-
rays disclosed that the veteran's right ankle was within 
normal limits.  Despite his complaints of pain and limited 
motion, the veteran testified during his December 1999 
hearing that he continued to drive a truck for the postal 
service and that he had called in sick perhaps as much as 5 
times during the past year.  In September 2000, the veteran 
had no swelling, warmth, tenderness, crepitance, or effusion 
of the right ankle and an X-ray at that time was within 
normal limits.  While MRI in December 2001 showed 
tenosynovitis of the posterior tibial tendon and a 
questionable cartilaginous calcaneal navicular coalation, the 
veteran was noted to have no abnormality of the tendons or 
ligaments at the ankle joint with normal bone marrow signal.  
In sum, the Board finds that the veteran's right ankle 
disability was manifested by no more than moderate limitation 
of motion prior to June 11, 2005.  

As noted above, the X-ray studies during this period were 
essentially negative.  No evidence of malunion of the fibula 
was found.  Accordingly, a higher evaluation is not warranted 
under Diagnostic Code 5262.  

Based on the foregoing, the Board finds that a rating in 
excess of 10 percent is not warranted prior to June 11, 2005.   

A rating in excess of 20 percent is not warranted for the 
period from June 11, 2005, as the evidence shows no ankylosis 
of the ankle or malunion of the fibula.  During a VA 
examination on June 11, 2005, he was noted to have right 
ankle dorsiflexion from 0 to 8 degrees, plantar flexion from 
0 to 38 degrees, supination from 0 to 18 degrees, and 
pronation from 0 to 5 degrees.  After repeated movement range 
of motion diminished 10 degrees due to pain with pain being 
rated as a 4 on a scale from 1 to 10.  While the veteran 
reported fatigue, lack of endurance, and weakness, this was 
felt to be mild.  There was objective evidence of painful 
motion with no edema, effusion, instability, or redness.  His 
gait was stable.  Thus, while the June 2005 VA examination 
demonstrated functional impairment of the ankle due to pain 
and other factors, it also clearly demonstrated that the 
veteran retains useful motion of the ankle.  In addition, the 
presence of malunion of the fibula is not noted in the report 
of an X-ray study performed in connection with the VA 
examination.

As the evidence for the period beginning June 11, 2005, shows 
neither ankylosis nor malunion of the fibula, the Board 
concludes that the disability does not warrant a rating in 
excess of 20 percent for this period.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to this claim.  See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


Bilateral Hearing Loss Disability

The veteran's service personnel records show that he served 
as a cannon crewmember during active duty.  By rating 
decision in May 1998, service connection for bilateral 
hearing loss disability was granted with a noncompensable 
evaluation effective from November 9, 1997.  

At the outset, the Board notes that effective June 10, 1999, 
during the period of this claim, the criteria for evaluating 
hearing impairment and other diseases of the ear were 
amended.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).

Although the RO did not consider the change in regulation, 
the Board concludes that this is not prejudicial as the 
change in regulation was not a substantive change regarding 
the portion of the regulations pertinent to the veteran's 
claim.  Consequently, the change has no effect on the outcome 
of this claim.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The Board finds, therefore, that it may proceed with 
a decision in this case without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels, designated from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100 to 6110 (in effect 
prior to June 10, 1999; and under Code 6100 using comparable 
and appropriate Tables as specified under 38 C.F.R. §§ 4.85 
and 4.86, as revised effective from June 10, 1999).

In connection with his claim, the veteran has been afforded 
several VA audiological examinations.  A VA audiological 
evaluation in December 1997 revealed pure tone thresholds, in 
decibels, as follows:


1000
2000
3000
4000
RIGHT
10
10
15
15
LEFT
10
10
10
15

Average puretone threshold was 12 dB in the right ear and 11 
dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent bilaterally.  These results 
are indicative of level I hearing impairment in both ears.  A 
noncompensable evaluation is warranted when those values are 
applied to the both the current and prior versions of Table 
VII.  38 C.F.R. § 4.85, Diagnostic Code 6100 (1999) (2005).  

A VA audiological evaluation in July 1999 produced similar 
findings.  At that time, pure tone thresholds, in decibels, 
were as follows:


1000
2000
3000
4000
RIGHT
15
15
15
10
LEFT
10
10
15
10

Average puretone threshold was 14 dB in the right ear and 12 
dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 94 
percent in the left ear.  These results are also indicative 
of level I hearing impairment in both ears.  A noncompensable 
evaluation is warranted when those values are applied to the 
both the current and prior versions of Table VII.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1999) (2005).  

Based on the foregoing, the Board finds that the schedular 
criteria for a compensable disability evaluation for the 
veteran's service-connected hearing loss disability are not 
met for any portion of the initial evaluation period.  In 
reaching this decision, the Board has considered the benefit-
of-the-doubt doctrine; however, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable to this claim.  See 38 U.S.C.A § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Left Foot and Ankle Disabilities

Moderate pes planus was noted on the veteran's July 1980 
service entrance examination report.  However, pes planus was 
not noted on an examination in September 1981.  The service 
medical records are otherwise negative for any evidence of a 
disorder of the veteran's left ankle or foot.  

While injuries to his right ankle are noted in his service 
medical records, the veteran, in December 1997, told a VA 
examiner that he sought medical attention after he injured 
his left foot and ankle when some ammunition fell on it while 
unloading a truck.  X-ray examination revealed no evidence of 
fracture of the left ankle and unremarkable findings with 
respect to the left foot.  The pertinent diagnoses were mild 
bilateral pes planus and remote left ankle sprain.

Private medical records dated from October to November 1999 
indicate that the veteran reported a history of an injury to 
his left leg when he fell backward after shooting a cannon 
and thereafter experiencing intermittent aching discomfort in 
both legs, particularly the right knee and right ankle and 
the posteromedial aspect of the left leg.  The pertinent 
diagnoses were bilateral pes planus and medial tibial 
syndrome of the left leg.  

According to a VA examination report dated in September 2000, 
the veteran reported that "maybe his left fibula was broken 
but maybe it was not" when he jumped out of a truck after 
being startled by cannon fire.  He reported that he landed on 
the lateral aspect of his left calf.  The area swelled and he 
wrapped it with an ACE bandage.  The veteran "remembers that 
one ankle swelled but does not remember whether it was the 
left or the right."  The physical examination of the ankles 
disclosed no swelling, warmth, tenderness, crepitance, or 
effusion.  Both ankles had 10 degrees of eversion and 30 
degrees of inversion, flexion, and extension.  

During VA examination in June 2005, the veteran acknowledged 
that his complaints were related to his right leg not his 
left.  Residuals of a right foot injury and bilateral pes 
planus were diagnosed.  

After a review of the evidence, the Board finds that service 
connection for disability of the left ankle is not warranted.  
The veteran has provided conflicting accounts of in-service 
injuries of his lower extremities.  Most recently, in June 
2005, the veteran has acknowledged that it was his right 
ankle that was injured, rather than his left ankle.  In any 
event, there is no medical evidence of a left ankle disorder 
in service or until many years thereafter, nor is there any 
medical evidence linking a current left ankle disability to 
the veteran's active military service.  Accordingly, service 
connection is not warranted for left ankle disability.

With respect to a left foot disability, the Board notes that 
the veteran was found to have pes planus of moderate severity 
on the service entrance examination.  There is no in-service 
or post-service medical evidence suggesting that this 
disorder increased in severity during or as a result of 
service, or that the veteran has any other foot disorder that 
is etiologically related to service.  As noted above, the 
veteran acknowledged in June 2005 that his right lower 
extremity rather than his left lower extremity was injured 
during service.  Accordingly, it is also clear that service 
connection is not in order for disability of the left foot.  

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to this claim.  See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


Headaches

The veteran's service medical records are silent for any 
evidence of a headache disorder.  

During VA neurological examination in December 1997, the 
veteran complained of frontal headaches lasting up to 24 
hours.  The veteran was noted to have fractured his jaw 
producing mild asymmetry of his face while he was a child.  
Findings suggested post-traumatic headaches and hearing loss 
of undetermined etiology possibly due to gun blast.  

During examination in June 2005, the veteran reported chronic 
headaches for many years.  The examiner diagnosed chronic 
migraine and tension type headaches of unknown etiology.  
While the veteran reported a history of head trauma in 
service, the examiner noted that there was no documentation 
of headaches or head injury during service.  The examiner 
stated that the etiology of the headaches was unclear and he 
was unable to indicate whether they were post-traumatic.  

As noted above, the VA physicians that conducted the 1997 and 
2005 neurological examination were unable to provide an 
etiology for the veteran's headaches.  The evidence of a 
nexus between any current headaches and the veteran's active 
military service is limited to statements provide by the 
veteran.  In the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of medical opinions, the Board must find that 
his contentions with regard to the etiology of a current 
headache disorder to be of no probative value.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the Board concludes that service connection for 
headaches is not in order.  In reaching this decision, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable to this 
claim.  See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

An initial rating in excess of 20 percent for residuals of a 
fracture of the right distal fibula from June 11, 2005, is 
denied.

An initial rating in excess of 10 percent for residuals of a 
fracture of the right distal fibula prior to June 11, 2005, 
is denied.

An initial compensable rating for a bilateral hearing loss 
disability is denied.

Service connection for left foot disability is denied.  

Service connection for left ankle disability is denied.  

Service connection for headaches is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


